Almand, Justice.
Bremen Products Co. brought its suit against Carroll County and another, alleging they were indebted to it in a named sum for materials furnished the defendants. The prayers were for a money judgment. No demurrers were filed by the defendants to the petition. Ledbetter Johnson Co. filed a motion to be allowed to intervene in the case. Permission was granted. In its intervention it alleged that the sum claimed by the plaintiff to be due it was owed by the defendants to the intervenor and not to the plaintiff and prayed for a money judgment against the defendants. The intervenor also filed general demurrers to the plaintiff’s petition. The court sustained the intervenor’s demurrers and dismissed the petition.
From the above recital it thus appears that the case as shown in the record is one where two parties claim to be creditors of the defendants upon one and the same debt and pray for a money judgment. There are no prayers for equitable relief. The Court of Appeals and not this court has jurisdiction to entertain the writ of error. See: Elmore v. Southern Bank & Trust Co., 150 Ga. 811 (105 SE 474); Smith v. Manning, 155 Ga. 209 (116 SE 813); Burnett v. Lunsford, 173 Ga. 38 (159 SE 691); Motels, Inc. v. Shadrick, 213 Ga. 434 (99 SE2d 107).

Transferred to the Court of Appeals.


All the Justices concur.